Case 16-70827-AKM-13   Doc   Filed 05/28/21   EOD 05/28/21 11:26:46   Pg 1 of 8
Case 16-70827-AKM-13   Doc   Filed 05/28/21   EOD 05/28/21 11:26:46   Pg 2 of 8
Case 16-70827-AKM-13   Doc   Filed 05/28/21   EOD 05/28/21 11:26:46   Pg 3 of 8
Case 16-70827-AKM-13   Doc   Filed 05/28/21   EOD 05/28/21 11:26:46   Pg 4 of 8
Case 16-70827-AKM-13   Doc   Filed 05/28/21   EOD 05/28/21 11:26:46   Pg 5 of 8
Case 16-70827-AKM-13   Doc   Filed 05/28/21   EOD 05/28/21 11:26:46   Pg 6 of 8
Case 16-70827-AKM-13   Doc   Filed 05/28/21   EOD 05/28/21 11:26:46   Pg 7 of 8
 Case 16-70827-AKM-13          Doc     Filed 05/28/21     EOD 05/28/21 11:26:46         Pg 8 of 8




                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF INDIANA
                                EVANSVILLE DIVISION

 In Re:                                            Case No. 16-70827-AKM-13

 James L Gardner                                   Chapter 13

 Debtor.                                           Judge Andrea K. McCord

                                 CERTIFICATE OF SERVICE

I certify that on May 28, 2021, a copy of the foregoing Notice of Mortgage Payment Change was
filed electronically. Notice of this filing will be sent to the following party/parties through the
Court’s ECF System. Party/parties may access this filing through the Court’s system:

          Lloyd E Koehler, Debtor’s Counsel
          lloydkoehler@hotmail.com

          Robert P. Musgrave, Chapter 13 Trustee
          ecf@chap13evv.com

          Office of the U.S. Trustee
          ustpregion10.in.ecf@usdoj.gov

I further certify that on May 28, 2021, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          James L Gardner, Debtor
          2567 Birk Drive
          Jasper, IN 47546

                                                   Respectfully Submitted,

                                                   /s/ Molly Slutsky Simons
                                                   Molly Slutsky Simons (OH 0083702)
                                                   Sottile & Barile, Attorneys at Law
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
                                                   Attorney for Creditor
